
	
		II
		111th CONGRESS
		1st Session
		S. 2036
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on
		  4-Hexylresorcinol.
	
	
		1.4-Hexylresorcinol
			(a)In
			 generalHeading 9902.29.07 of the Harmonized Tariff Schedule of
			 the United States (relating to 4-Hexylresorcinol) is amended by striking
			 12/31/2009 and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to goods entered, or withdrawn from warehouse for consumption, on or
			 after the 15th day after the date of the enactment of this Act.
			
